DETAILED ACTION
Claims 13-29 are pending.  Claims 1-12 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the claim amendments in this examiner’s amendment was given via email by Nicholas S. Drysdale (Reg. No. 64,840) on March 2, 2022.
The application has been amended as follows:
TitleDIAGNOSIS UNIT, SYSTEM AND METHOD THAT UTILIZES ACTUATOR CYLINDER PRESSURE

Claims
Please amend claim 23 only as follows.  There are no other changes to the claims filed 2/8/22.
23.  (Currently amended)  A method for analyzing data detected on an actuator with a diagnosis unit, the actuator and the diagnosis unit being in a module, the method comprising:
by a vibration sensor of the diagnosis unit, measuring vibration on a metal housing; 
by a pressure sensor of the diagnosis unit, measuring a pressure within a cylinder of the actuator, and
wherein the diagnosis unit further includes an interface unit, a data processing unit, and a data store;
exchanging data between the vibration sensor, the pressure sensor, the interface unit, the data store, and the data processing unit, the vibration sensor, the pressure sensor, the interface unit, and the data store respectively connected to the data processing unit enabling data exchange; and
when the pressure exceeds a maximum value, by the data processing unit, selecting at least one of (a) an instruction for remedying a hazard state and (b) a procedure for remedying a hazard state, the selection being based at least one of (i) an ambient temperature, (ii) a cylinder temperature, (iii) a position of the cylinder, (iv) an age, and (v) a design type.


REASONS FOR ALLOWANCE
After a thorough search, examination, persuasive amendment and arguments and in light of the prior art made of record, claims 13-29 are allowed.
The Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed on 2/8/2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no further statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119